Title: To John Adams from John Marshall, 24 July 1800
From: Marshall, John
To: Adams, John



Sir
Washington July 24th 1800

I transmit you two letters No. 71 & 72 received from Mr. King. Respecting the jewels for Tunis I think it proper to observe that or looking into the correspondence between this department and Consul Eaton I perceive a letter which states the demand of them as being an encroachment which ought to be resisted as long as possible but which in the last necessity must be submitted to, and in that event it is recommended to him to have them purchased in England. Yet I think it necessary to receive your further instructions before I write to Mr. King on the subject.
I transmit to you also a letter addressd to Mr. Adams our minister at Berlin. If it receives your approbation it is probable that Mr. Shaw will have an opportunity of giving it a conveyance & I shall wish to know you approve it that a duplicate & triplicate may be forwarded. I transmit it to you because there are in it some sentiments further than those containd in your letter. Shoud you wish any change, be pleasd to note it and return the letter. No other copies of the letters from Mr. King have reachd this department nor are copies taken of those which I transmit.
With very much respect & attachment / I remain sir your obedt—Servt.

J Marshall